Citation Nr: 9904216	
Decision Date: 02/16/99    Archive Date: 02/24/99

DOCKET NO.  96-23 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

Entitlement to an increased rating for chondromalacia patella 
of the right knee with mild degenerative, status post partial 
medial meniscectomy, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Daniel R. McGarry, Associate Counsel


INTRODUCTION

The veteran had active service from December 1968 to April 
1977, from August to December 1985, and from March to July 
1988.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) denied entitlement to increased ratings 
for a bilateral knee disorder and hearing loss.  During the 
pendency of the veteran's appeal, the RO awarded a separate 
10 percent rating for chondromalacia patella with mild 
degenerative changes of the left knee, and a separate 10 
percent rating for chondromalacia patella with mild 
degenerative changes, status post partial medial meniscectomy 
of the right knee.

In an informal hearing presentation in October 1997, the 
veteran's representative listed as issues on appeal 
entitlement to service connection for bilateral hip, leg and 
foot disorders and entitlement to a total disability rating 
for pension purposes.  Those claims were denied by a 
September 1996 rating decision.  The RO furnished the veteran 
a supplemental statement of the case which addressed those 
issues in June 1997.  The veteran was given 60 days to submit 
a substantive appeal.  However, the record contains no 
subsequent communication from the veteran which could be 
construed as a substantive appeal on those issues.  In a 
decision dated in December 1997, the Board denied increased 
ratings for chondromalacia patella of the left knee and 
bilateral hearing loss, and remanded the issue of increased 
rating for the veteran's right knee disorder for further 
development.  Such development was completed to the extent 
possible.  Therefore, the Bord will proceed to consider at 
this time the issue of increased rating for the veteran's 
right knee, status post partial medial meniscectomy which is 
properly on appeal.



In Floyd v. Brown, 9 Vet.App. 88 (1996), the United States 
Court of Veterans Appeals (Court) held that the Board does 
not have jurisdiction to assign an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) in the first instance.  The 
Board is still obligated to seek out all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the laws and regulations.  In 
Bagwell v. Brown, 9 Vet.App. 337 (1996), the Court clarified 
that it did not read the regulation as precluding the Board 
from affirming an RO conclusion that a claim does not meet 
the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1) or from reaching such a conclusion on its own.  
Moreover, the Court did not find the Board's denial of an 
extraschedular rating in the first instance prejudicial to 
the veteran, as the question of an extraschedular rating is a 
component of the appellant's claim and the appellant had full 
opportunity to present the increased-rating claim before the 
RO.  Bagwell, slip op. at 4.  Consequently, the Board will 
consider whether this case warrants the assignment of an 
extraschedular rating.

It is observed that in a statement received in June 1998, the 
veteran made reference to a claim for service connection for 
a left wrist disorder.  Inasmuch as that issue is not 
currently before the Board, it is referred to the RO for 
action deemed appropriate.

FINDING OF FACT

The veteran's right knee disorder is manifested by X-ray 
finds of minimal degenerative changes and slight limitation 
of flexion, pain with prolonged walking or standing, crepitus 
with motion, and slight lateral instability.


CONCLUSIONS OF LAW

1.  A separate schedular evaluation of 10 percent, but not in 
excess thereof, for degenerative changes, status post partial 
medial meniscectomy of the right knee is 


warranted. 38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
1997); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5258, 
5260, 5261 (1998); VAOPGCPREC 23-97). 

2.  A disability evaluation higher than 10 percent for 
chondromalacia of the right knee is not warranted either 
under the schedular or extraschedular criteria.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 1997); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 4.71a, Diagnostic 
Codes 5003, 5257, 5260, 5261 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The veteran has presented a well-grounded claim for increased 
disability evaluation for the service-connected right knee 
disability within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); cf. Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992) 
(where veteran asserted that his condition had worsened since 
the last time his claim for an increased disability 
evaluation for a service-connected disorder had been 
considered by the Department of Veterans Affairs, he 
established a well-grounded claim for an increased rating).  
The Board is satisfied that all appropriate development has 
been accomplished and the Department of Veterans Affairs (VA) 
has no further duty to assist the veteran in developing facts 
pertinent to his claim.  The veteran has not advised VA of 
the existence of additional evidence which may be obtained.

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  Although VA must consider the entire record, the 
most pertinent evidence, because of effective date law and 
regulations, is created in proximity to the recent claim.  
38 U.S.C.A. § 5110 (West 1991).

VA utilizes a rating schedule which is used primarily as a 
guide in the evaluation of disabilities resulting from all 
types of diseases and injuries encountered as a result 


of or incident to military service.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  It is 
essential, both in the examination and in the evaluation of 
disability, that each disability be viewed in relation to its 
history.  38 C.F.R. § 4.1 (1998).

Service medical records show that the veteran was diagnosed 
to have bilateral chondromalacia in August 1975.  X-rays of 
the knees were negative.  He underwent physical therapy.  
However, his symptoms of knee pain and swelling persisted.  
He was given physical profiles which restricted activities 
such as crawling, stooping, running, jumping, marching, or 
standing for long periods.  A diagnosis of bilateral 
chondromalacia, greater on the right than left, was reported 
after a medical examination in May 1976.  During an 
orthopedic examination in July 1976, the veteran gave a 
history of right knee pain during the preceding three and 
one-half years which had become worse in the last year and 
one-half.  He denied a history of knee injury.  The examiner 
noted that the veteran's military occupational specialty was 
heavy equipment operator.  The veteran complained of 
subpatellar pain and swollen knees after exercise.  On 
examination, range of motion in both knees was zero to 140 
degrees.  No effusion was noted.  There was mild 
infrapatellar tenderness on the right, and somewhat less 
tenderness on the left.  There was moderate crepitus to 
palpation in flexion and extension of the knee.  There was no 
quadriceps atrophy or ligamentous instability.  Multiple view 
X-rays of both knees were unremarkable except for some mild 
patellofemoral degenerative changes on the right.  The 
orthopedist recorded an impression of bilateral 
chondromalacia, right greater than left.

The veteran was granted service connection for bilateral 
chondromalacia patella in an August 1977 rating decision.  
The RO assigned a disability rating of zero percent.  X-rays 
taken during a VA examination in February 1992 showed minimal 
lateral 


compartment narrowing consistent with minimal or early 
degenerative arthritic change.  The rating for the bilateral 
knee disorder was increased to 10 percent, effective from 
February 1991, by a December 1992 rating decision.

Pursuant to the veteran's May 1995 claim for an increased 
rating for bilateral knee disability, he underwent a VA 
examination in July 1995.  During that examination, the 
veteran complained of pain in both knees and that the right 
knee had given way, resulting in an injury to his right 
ankle.  On examination, the knees had full range of motion.  
There was no evidence of effusion, subluxation, or 
instability.  Patellar grind was present bilaterally.  There 
was pain upon extremes of flexion and extension.  X-rays 
showed minimal degenerative changes.

The RO continued the 10 percent rating for bilateral knee 
disability in an August 1995 rating decision.  During a VA 
examination in May 1996, the veteran complained that his 
right knee hurt after extended walking.  He reported that the 
knee popped when he pivoted and gave way frequently.  The 
examiner noted that an MRI in April had shown a tear 
involving the posterior horn of the medial meniscus.  There 
were also some degenerative changes in the posterior horn of 
the lateral meniscus.  On examination, the right knee had no 
swelling, effusion, or deformity.  The knee had full 
extension and 145 degrees of flexion.  No retropatellar 
crepitation was detected.  The examiner was not able to 
sublux the patella laterally with the knee flexed 30 degrees.  
The ligaments were stable to varus and valgus stress in 
extension and 30 degrees of flexion.  Lachman's test, 
anterior drawer test, and posterior drawer tests were 
negative.  The veteran had tenderness over the entire knee.  
The examiner reported a diagnosis of tear of the posterior 
horn of the medial meniscus of the right knee.

In a report dated in August 1996, a VA physician expressed 
his medical opinion that the diagnosed tear of the medial 
meniscus and degenerative changes in the posterior horn of 
the lateral meniscus were unrelated to the veteran's service 
connected disability from chondromalacia of the patella.



During the veteran's hearing at the RO in September 1996, his 
representative argued that the left and right knees should be 
assigned separate ratings.  The veteran underwent 
arthroscopic surgery in February 1997 for a partial medial 
meniscectomy.  In a June 1997 rating decision, the hearing 
officer awarded a separate 10 percent rating, effective from 
September 1994, for chondromalacia patella of the right knee, 
with mild degenerative changes, status post partial medial 
meniscectomy.  A 100 percent rating for convalescence was in 
effect from the date of the surgery through the end of April 
1997.

The veteran underwent arthroscopic surgery again in July 
1997.  The anterior horn of the right medial meniscus was 
excised.  In a September 1997 rating decision, the RO 
extended the temporary total rating for convalescence from 
May through August 1997.  During physical therapy in November 
1997, the veteran was issued an elastic knee brace with 
lateral hinges.  In December 1997, he was ambulating on 
crutches.  On examination, the knee had no effusion and was 
stable to varus and valgus stress.  Lachman's test was 
negative.  The knee had crepitus.

The RO has evaluated the veteran disability from his right 
knee disorder utilizing Diagnostic Codes 5010 and 5257.  
Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  Under Diagnostic Coded 5003, degenerative 
arthritis, established by X-ray findings, is rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint involved.  However, 
when the limitation of motion of the specific joint involved 
is noncompensable under the appropriate diagnostic code, a 
rating of 10 percent is for application for each such major 
joint affected by limitation of motion.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  
Under Diagnostic Code 5257, impairment of the knee other than 
ankylosis is based on the degree of recurrent subluxation or 
lateral instability.  If manifestations of such symptoms are 
slight, a 10 percent rating is for assignment.  For moderate 
recurrent subluxation or lateral instability, a 20 percent 
evaluation is warranted.  When such symptoms are severe, a 30 
percent evaluation will be assigned.



During the most recent VA examination in March 1998, the 
veteran right knee had some clicking noises when it was 
tested for medial and lateral instability.  There was some 
laxity of the ligaments noted medially and laterally.  
Lachman's test was negative, but anterior and posterior 
drawer tests indicated questionable laxity.  The Board 
concludes that the criteria for a rating of 10 percent are 
met under Diagnostic Code 5257 for slight lateral 
instability, but the evidence is insufficient to assign a 20 
percent rating because there is no evidence of moderate 
recurrent subluxation or lateral instability.

The Board has considered the veteran's disability from the 
right knee disorder in the context of other diagnostic codes 
utilized to evaluate disabilities associated with disorders 
of the knee to determine if a rating in excess of 10 percent 
may be assignable under such other codes.  Diagnostic Codes 
5260 and 5261 contemplates knee disability based on 
limitation of flexion and extension, respectively.  Under 
Diagnostic Code 5260, a 10 percent rating is assigned when 
flexion is limited to 45 degrees.  Where flexion is limited 
to 30 degrees, a 20 percent rating is assigned.  Higher 
evaluations may be assigned for greater degrees of limitation 
of flexion.  A 10 percent rating may also be assigned 
pursuant to Diagnostic Code 5261 if extension of the leg is 
limited to 10 degrees.  Where extension is limited to 15 
degrees, a 20 percent rating is assigned.  Higher evaluations 
are warranted for higher degrees of limitation of extension.  
However, the evidence indicates that the veteran's right knee 
has nearly full range of motion.  During the March 1998 VA 
examination, the right knee had full extension and flexion to 
130 degrees.  Therefore, a rating in excess of 10 percent 
under Diagnostic Code 5260 or 5261 is not appropriate.

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, and then all ratings are 
to be combined pursuant to 38 C.F.R. § 4.25 (1998).  Esteban 
v. Brown, 6 Vet. App. 259, 261 (1994).  The Court has 
interpreted 38 U.S.C.A. § 1155 as implicitly containing the 
concept that the rating schedule may not be employed as a 
vehicle for compensating a claimant twice (or more) for the 
same symptomatology; such a result would overcompensate the 
claimant for the actual impairment of his earning 


capacity and would constitute pyramiding of disabilities, 
which is cautioned against in 38 C.F.R.  § 4.14.  In Esteban, 
the Court ruled that the veteran, who had residuals of injury 
to the right side of his face, was entitled to separate 
ratings for disfigurement, a painful scar and muscle injury.  
Thus, as a matter of law, the appellant was entitled to 
combine his 10 percent rating for disfigurement under 
Diagnostic Code 7800 with an additional 10 percent rating for 
tender and painful scars under Diagnostic Code 7804 and a 
third 10 percent rating for facial muscle injury interfering 
with mastication under Diagnostic Code 5325.  The Court found 
that the critical element was that none of the symptomatology 
for any one of these three manifestations was duplicative of 
or overlapping with the symptomatology of the other two 
conditions.  Instead, each was separate and distinct in 
nature.  A precedent opinion of the VA General Counsel, 
VAOPGCPREC 23-97 (7/1/97), held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257, citing Esteban.

X-rays of the veteran's right knee taken in May 1997 showed a 
small concavity in the medial articulating surface of the 
distal femur, possibly representing osteochondritis.  As 
discussed above, X-rays taken during the February 1992 and 
July 1995 VA examination showed minimal degenerative changes.  
Based on its review of the entire record, the Board finds 
that the veteran's right knee disorder is manifested by X-ray 
findings of minimal degenerative changes, and slight, 
limitation of flexion.  Therefore, the Board concludes that 
the criteria for a separate rating of 10 percent have been 
met under Diagnostic Code 5003.  However, the Board concludes 
that the criteria for a schedular rating in excess of 10 
percent for the veteran's right knee disability under 
Diagnostic Code 5003 have not been met as flexion is not 
shown to be limited to 30 degrees nor extension limited to 15 
degrees.

The Board has considered the complete history of the 
disability in question as well as the current clinical 
manifestation and the effect the disability may have on the 
earning capacity of the veteran.  38 C. F. R. §§  4.1, 4.2, 
4.41 (1998).  The Court has held that pursuant to 38 C.F.R. 
§ 4.40 the Board must consider and discuss the impact of pain 
in making its rating determination.  See Spurgeon v. Brown, 
10 Vet. App. 194, 196 (1997); DeLuca v. Brown, 8 Vet. 
App. 202, 205 (1995).  Section 4.40 


provides in part that functional loss may be due to pain, 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant undertaking the motion.  The section 
also provides that weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity or the like.

Factors listed for consideration in 38 C.F.R. § 4.45 include 
less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); 
more movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.); 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; incoordination, impaired ability to 
execute skilled movements smoothly; and pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.

In this case, during the most recent VA examination, the 
veteran was observed to walk with a normal gait.  While his 
right knee had slightly less flexion than normal, as 
indicated above, the disability from that manifestation is 
adequately compensated under Diagnostic Code 5257 which takes 
loose movement from relaxed ligaments into account.  Further, 
there is objective evidence that the veteran's right knee is 
painful with use.  This conclusion is supported by the 
pathology of slight atrophy above the knee and by X-rays 
findings of minimal degenerative changes.  However, the 
associated disability is adequately compensated by the 
separate 10 percent rating under Diagnostic Code 5003.  That 
code contemplates disability from pain associated with 
arthritis.

The Board has also considered the provisions of 38 C.F.R. §  
4.7, which provide for assignment of the next higher 
evaluation where the disability picture more closely 
approximates the criteria for the next higher evaluations.  
Otherwise, the lower rating will be assigned.  With respect 
to the veteran's right knee, his disability 


picture from chondromalacia patella with mild degenerative 
changes does not more closely approximate the criteria for 
the next higher schedular rating of 20 percent under 
Diagnostic Code 5257.  As discussed earlier, the most current 
medical evidence does not show that the knee has more than 
slight recurrent lateral instability or subluxation.  Nor is 
there evidence that the knee has more than slight limitation 
of motion which would warrant a 20 percent schedular rating 
under the other codes considered in this decision.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (1998).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate. Higher schedular ratings are 
provided where there is moderate recurrent lateral 
instability or subluxation of the knee or limitation of 
flexion 30 degrees, or limitation of extension to 15 degrees, 
but the medical evidence reflects that such manifestations of 
knee disability are not present in this case.  Second, the 
Board finds no evidence of an exceptional disability picture 
in this case.  The veteran has not required recent 
hospitalization for his right knee disorder, nor is it shown 
that he requires frequent treatment of such disorder or that 
it otherwise so markedly interferes with employment as to 
render impractical the application of regular schedular 
standards.  Finally, there is no evidence that the impairment 
resulting solely from chondromalacia of the right knee with 
mild degenerative changes, status post partial medial 
meniscectomy, standing alone, warrants extra-schedular 
consideration.  Rather, for the reasons noted above, the 
Board concludes that extraschedular consideration under 
38 C.F.R. § 3.321(b) is not warranted in this case.  The RO's 
failure to discuss extraschedular consideration and to refer 
the 


claim for assignment of such a rating as provided in the 
regulation was not prejudicial to the appellant in light of 
the Board's findings on that issue.


ORDER

A disability evaluation higher than 10 percent for 
chondromalacia of the right knee is denied, but a separate 
schedular evaluation not higher than 10 percent, for 
degenerative changes, status post partial medial meniscectomy 
of the right knee is granted, subject to the governing law 
and regulations applicable to the payment of monetary 
benefits.


		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

